636 F.2d 1107
Robert L. PIGRENET, Sr., Petitioner,v.BOLAND MARINE & MANUFACTURING COMPANY and The Director ofthe Office of Workers' Compensation Programs ofthe Department of Labor, Respondents.
No. 79-1782.
United States Court of Appeals,Fifth Circuit.
Jan. 26, 1981.

Petition for Review of an Order of the Benefits Review Board (louisiana case).
Pitard, Pitard & Porobil, Michael L. Lash, New Orleans, La., for petitioner.
Stewart E. Niles, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for Boland Marine, etc.
Mary A. Sheehan, U.S. Dept. of Labor, Washington, D.C., for Director, O. W. C. P.
(Opinion Dec. 3, 1980, 5 Cir., 631 F.2d 1190)
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.